DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "minimum distance" in claims 1 and 16 is a relative term which renders the claim indefinite.  The term "minimum distance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,613,515. Although the claims at issue are not identical, they are the instant application and the parent US patent 10,613,515 discloses a similar limitations, see below map. Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the copending application and instant application.
	Instant Application  16/837,864
US Patent 10,613,515
Claim 1.  A computer-implemented method for forming an orthodontic appliance, the method comprising:
     associating an at least partially un-erupted tooth of a patient's teeth with a representative 3D descriptor in 3D descriptor space, the 3D descriptor space including a plurality of 3D descriptors parametrically representing virtual surface contours corresponding to a tooth type, each of the plurality of 3D descriptors being associated with one of a plurality of 3D virtual representations of a plurality of teeth of a plurality of subjects, the representative 3D descriptor having a minimum distance to other 3D descriptors in the 3D descriptor space; 
 Claim 11.  the plurality of 3D descriptors to parametrically represent the plurality of virtual surface contours according to a plurality of spatial parameters.


        


       forming a virtual tooth shape for the at least partially un-erupted tooth using the representative 3D descriptor; and 

          providing instructions to form at least a portion of the orthodontic appliance for the at least partially un-erupted tooth using the virtual tooth shape.
Claim 8. the orthodontic appliance comprises a removable polymeric appliance
A computer-implemented method comprising: 
  
gathering a first anatomical tooth identifier of an at least partially un-erupted tooth of a patient, the first anatomical tooth identifier forming a basis to identify the at least partially un-erupted tooth; identifying a tooth type using the first anatomical tooth identifier; gathering a representative 3D descriptor for the tooth type from a plurality of 3D descriptors for the tooth type, each of the plurality of 3D descriptors, including the representative 3D descriptor, parametrically representing a plurality of virtual surface contours of the tooth type according to a plurality of spatial parameters the representative 3D descriptor having a minimum distance to other 3D descriptors of the plurality of 3D descriptors in a 3D descriptor space ;

       forming a virtual 3D tooth shape for the at least partially un-erupted tooth using the representative 3D descriptor; and

        providing instructions to form at least a portion of a removable orthodontic appliance for the at least partially un-erupted tooth using the 3D tooth shape for the at least partially un-erupted tooth.


With respect to the dependent claims, each of the claims maps to corresponding dependent claims of the US patent 10, 613,515.
 Claims 2-15 and 17-20 of the instant application 16/837,864 is corresponding with claims 2-15 and 17-20 of US patent 3-4, 8, 6-7, 9-12, 15-17, respectively. 

Conclusion

Bergersen related to the erupted teeth that require straightening may be straightened with a softer more resilient material. The unerupted teeth may be guided into the mouth by another portion of the appliance that is performed with predicted sizes and shapes of teeth determined from sizes of other erupted adult teeth and shapes from anatomical standards. A hard stiffer inner shell and/or a stiffer isthmus having a softer material is overlaid to directly contact the teeth.
Choi related to receive, via a computing device, data representing a plurality of teeth, identify data indicating which of the plurality of teeth are unerupted or erupting, predict at least one characteristic of a tooth of the unerupted or erupting teeth after they have fully erupted using one or more tooth eruption prediction factor.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.